Citation Nr: 0416595	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for right eye injury.

2.  Entitlement to service connection for right eye injury.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 rating determinations of 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection was previously denied for right eye injury 
and hyperopia in April 1987, with notice to the veteran in 
May 1987.  The RO denied service connection for eye injury 
and hearing loss in September 1998.  The RO denied the claims 
for service connection for eye injury and bilateral hearing 
loss disability in March 2002 on the basis that the veteran 
did not submit new and material evidence.

The appeal concerning service connection for bilateral 
hearing loss disability is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.  


FINDINGS OF FACT

1.  The RO denied service connection for right eye injury and 
hyperopia in April 1987 and notified the veteran of its 
decision and of his right to appeal it within one year 
thereof at that time.  The veteran did not appeal that 
decision.

2.  The RO denied service connection for right eye injury in 
September 1998 on the basis that there was no evidence 
showing chronic residuals of the in-service eye injury.  

3.  Evidence added to the record since the 1998 decision is 
corroborative and relevant to the issue at hand.  

4.  The right eye has residuals of in-service trauma.


CONCLUSIONS OF LAW

1.  The April 1987 and September 1998 RO rating decisions 
denying service connection for right eye injury and hyperopia 
are final based on the evidence which was then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  Residuals of right eye trauma were incurred in peacetime 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the May 2001 and April 2002 VCAA 
letters to him.  Those letters advised him that VA would 
attempt to obtain medical and other records from federal 
agencies, and that he had to give VA enough information about 
those records so that VA could request them, and that it was 
still his responsibility to make sure those records were 
received by VA.  They advised him what the evidence must show 
to establish entitlement, and that VA would attempt to obtain 
military service records.  They advised him to complete VA 
Forms 21-4142 for all non-VA medical records.  They told him 
when and where to send information and evidence.  The May 
2001 VCAA letter predated the March 2002 decision.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Moreover, there can be no prejudice to the veteran, as the 
claim is being granted.



Eye injury

Factual background

Service medical records show that the veteran sustained a 
right eye injury in May 1958.  

A May 1958 service eye clinic consultant report indicates 
that there were many cells and flare into the anterior 
chamber with gray strands to the center of the lens.  The 
diagnosis was traumatic hemorrhage into macula of the right 
eye.  

A July 1958 service narrative summary indicates that 
examination revealed the macula to be edematous with 
radiating stria and a black oval central area.  The area of 
the macular edema and hemorrhage became progressively less.  
In June 1958, visual fields were full except for a right eye 
central scotoma.  The activity in the anterior chamber had 
subsided and macular findings were subsiding.  

On service evaluation in 1958, the right eye had a slightly 
granular yellowish macula.  

In August 1958 in the service eye clinic, examination 
revealed the fundus to have residual changes of macular edema 
with pigmentation and a white line below the fovea.  

A December 1958 narrative summary states that the veteran had 
been admitted in December 1958 and that physical examination 
on admission revealed the right eye to have slightly granular 
yellowish macula.  Central and peripheral fields failed to 
reveal any evidence of scotoma.  

On service examination in July 1963, the veteran had right 
eye defective vision of 20/30 corrected to 20/25 by lens.  
The service discharge examination report notes that he had 
appeared before a physical evaluation board in January 1959 
with the diagnosis of hemorrhage traumatic, n.e.c. into 
macula, right eye.

On VA examination in March 1987, the veteran's right eye was 
externally normal, the right lens was clear, and the right 
eye had macular degeneration.  The diagnosis was hyperopia 
bilaterally.

In April 1987, the RO denied service connection for eye 
injury.  It noted that hyperopia was diagnosed on VA 
examination in March 1987, that hyperopia was a congenital or 
development abnormality not considered a disability under the 
applicable law, and that the veteran's claimed right eye 
injury was not found on VA examination.

On VA evaluation in November 1993, the veteran's right eye 
was examined.  The examiner drew a diagram showing that the 
veteran had an operculated tear and pigmentation.  The 
assessment was history of blunt trauma which caused an 
operculated tear/choroidal rupture which had been stable for 
40 years.  

A February 1994 VA medical record reports an assessment of 
status post blunt trauma with choroidal rupture.  

An October 1997 VA medical record reports a history of blunt 
trauma to the right eye 40 years beforehand, with an 
operculated tear/choroidal rupture.  A drawing of the 
veteran's right eye was made.  

In a September 1998 RO rating decision, the RO held that new 
and material evidence had not been submitted to reopen 
service connection for eye injury.  It stated that in the 
absence of evidence showing chronic residuals of an eye 
injury or disease occurring during service, the prior denial 
was continued.

On VA evaluation in October 1998, the veteran complained of 
dry eyes and pain around the eyes.  The impressions were 
early cataract bilaterally, and small operculated hole of the 
right eye.  

An October 1999 VA medical record reports that the veteran 
had a choroidal rupture with central macular retinal pigment 
epithelium mottling consistent with previous blunt trauma.  

A November 1999 VA medical record reports a history of blunt 
trauma to the right eye 40 years beforehand and recently 
decreased vision in the right eye.  There was a choroidal 
rupture with central retinal pigment epithelium mottling.  

A January 2001 VA medical record reports that the veteran was 
status post trauma, stable, and that he had a retinal pigment 
epithelium scar and a choroidal scar.  

A July 2001 VA medical record reports a stable choroidal 
scar, status post blunt trauma; and hyperopia.  

A March 2002 VA ophthalmology treatment record reports a 
history of right eye trauma in 1957, causing a choroidal 
rupture and corectopia of the right eye.  The impression also 
included retinal pigment epithelium scar of the right eye 
with floater; refractive error; and dry eyes.

Analysis

The RO denied service connection for eye injury in April 1987 
and that decision became final based on the evidence which 
was then of record, as the veteran did not appeal it.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the September 1998 RO rating decision, the 
service medical records and the November 1993, October 1997, 
and February 1994 VA medical records were of record.

The September 1998 RO rating decision stated that in the 
absence of evidence showing chronic residuals of an eye 
injury or disease occurring during service, the prior denial 
was continued.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

At the time of the 1998 decision, there was evidence of post-
service disability and some evidence of in-service trauma.  
However, the nexus was weak and based upon a court imposed 
standard of what constituted new and material evidence, the 
decision was supportable.  

However, the evidence added to the record since the 
determination is not cumulative.  Rather, it is 
corroborative.  There is clear evidence of residuals of a 
choroidal rupture with an associated trauma.  Furthermore, 
the trauma has been identified by a medical professional as 
an in-service trauma.  Furthermore, the in-service history of 
trauma is confirmed and accurate.  Based on the reasons for 
the prior denial, the evidence is new and material.  

The central retinal pigment epithelium mottling reported on 
VA evaluation in November 1999 and the retinal pigment 
epithelium scar reported on VA evaluation in March 2002 are 
residuals of the in-service right eye injury.  The veteran 
had pigmentation and a white line below the fovea on service 
eye clinic examination in August 1958.  Moreover, the 
presence of a retinal pigment epithelium scar connotes the 
prior occurrence of an injury.  The Board accepts that the 
retinal pigment epithelium mottling and scar are residuals of 
the in-service injury.  

The macula scar of the right eye which is reported in the 
September 2002 VA medical record is a residual of the 
in-service injury.  The veteran was diagnosed with traumatic 
hemorrhage into the macula in May 1958.  In January 1958, the 
macula was yellowish and granular.  In July 1958, the macula 
was edematous with radiating stria and a black oval central 
area.  In August 1958, the fundus had changes of macular 
edema.  The Board accepts that the current macula scar was 
from the service injury.

Corectopia diagnosed on VA evaluation in March 2002 is a 
residual of the in-service right eye injury.  The May 1958 
service narrative summary indicates that the veteran's right 
pupil was irregular at that time.  The corectopia was 
diagnosed on VA ophthalmology evaluation in March 2002 and 
that record indicates that it was caused by right eye trauma 
in 1957.  The Board accepts that it was due to the in-service 
right eye injury since the March 2002 VA ophthalmology report 
indicates that it was.  

Service connection for residuals of a right eye injury is 
established.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for residuals of a right eye injury.  

Entitlement to service connection for residuals of a right 
eye injury is granted.  


REMAND

Bilateral hearing loss disability 

On QTC examination in May 1998, the veteran reported being 
exposed to gunfire and other loud noises while on ship in the 
navy, and that since 1964, he had a diagnosis according to VA 
audiograms.  VA audiograms are not contained in the claims 
folder.

In July 2000, Sol Silberstein, M.D. indicated that the 
veteran had trauma to his right ear in 1958, and that since 
then, the veteran has had a mixed severe to profound 
sensorineural hearing loss bilaterally -- asymmetrical.  He 
stated that work-up for the veteran's hearing loss revealed 
that it is most likely due to the trauma to his right ear.  
 
A VA examination concerning nexus to service for bilateral 
hearing loss disability is desired.
 
Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The veteran should be asked to 
indicate, when and where, since 1964, he 
has had VA audiograms.  The RO should 
thereafter attempt to obtain and 
incorporate into his claims folders any 
reports he identifies.

2.  A VA hearing examination should be 
conducted.  The examiner should review 
the veteran's claims folder, examine 
him, and render an opinion with reasons 
as to whether the veteran's current 
hearing loss disability is related to 
any incident of service origin, 
including the trauma he sustained in May 
1958.  The claims folder should be made 
available to the examiner.  

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



